                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                                AT KNOXVILLE


 UNITED STATES OF AMERICA                         )
                                                  )
 v.                                               )           NO. 3:19-CR-144
                                                  )
 PRESTON ANDREW WATSON                            )
                                                  )



                                          ORDER

        Magistrate Judge C. Clifford Shirley, Jr. filed a report and recommendation,

 recommending that the Court: (1) find that the plea hearing in this case could not be further

 delayed without serious harm to the interests of justice; (2) grant Defendant’s motion to

 withdraw his not guilty pleas to Count One and Count Three of the Indictment; (3) accept

 Defendant’s pleas of guilty to Count One of the Indictment, that is, production of child

 pornography, in violation of 18 U.S.C. §§ 2251(a) and (e), and Count Three of the

 Indictment, that is, distribution of child pornography, in violation of 18 U.S.C. §

 2252A(a)(2); (4) adjudicate Defendant guilty of the charges set forth in Count One and

 Count Three of the Indictment; and (5) find that Defendant shall remain in custody until

 sentencing in this matter [D. 24]. Neither party filed a timely objection to the report and

 recommendation. After reviewing the record, the Court agrees with the magistrate judge’s

 report and recommendation.       Accordingly, the Court ACCEPTS and ADOPTS the

 magistrate judge’s report and recommendation [D. 118] pursuant to 28 U.S.C. § 636(b)(1)

 and ORDERS as follows:

                                              1

Case 3:19-cr-00144-PLR-HBG Document 27 Filed 08/04/20 Page 1 of 2 PageID #: 113
        (1)    As set forth on the record, Defendant’s plea hearing could not be further

 delayed without serious harm to the interests of justice;

        (2)    Defendant’s motion to withdraw his not guilty pleas to Counts One and Three

 of the Indictment is GRANTED;

        (3)    Defendant’s pleas of guilty to Count One of the Indictment, that is,

 production of child pornography, in violation of 18 U.S.C. §§ 2251(a) and (e), and Count

 Three of the Indictment, that is, distribution of child pornography, in violation of 18 U.S.C.

 § 2252A(a)(2), are ACCEPTED;

        (4)    Defendant is hereby ADJUDGED guilty of the charges set forth in Count

 One and Count Three of the Indictment;

        (5)    Defendant SHALL REMAIN in custody until sentencing in this matter

 which is scheduled to take place on November 9, 2020 at 2:00 p.m. in Knoxville before

 the Honorable Pamela L. Reeves, Chief United States District Judge.

        SO ORDERED.

        ENTER:


                                     ____________________________________________
                                     CHIEF UNITED STATES DISTRICT JUDGE




                                               1




Case 3:19-cr-00144-PLR-HBG Document 27 Filed 08/04/20 Page 2 of 2 PageID #: 114
